Title: From George Washington to James Duane, 14 January 1779
From: Washington, George
To: Duane, James


  
    Sir
    Philada 14 Jany 1779
  
Mr Thomas Reed Deputy Pay Masr Genl for the Troops in the Northern department has made application for 100,000 dollars for the use of that department. As the Sum remaining in the Chest at Middle brook will not be more than sufficient to discharge the pay now due the Army there, and that upon the other side of Hudsons River I am under the necessity of referring Mr Reed to the Board of Treasury for the above Supply. I have the Honor to be &c.
